  Case 16-31756       Doc 60   Filed 06/22/20 Entered 06/22/20 14:53:58              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     16-31756
Rigoberto Rodriguez                          )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )

                       Order Granting Motion to Modify the Automatic Stay

       This cause coming before the Court upon the Motion of U.S. Bank Trust National Association
as Trustee of the Cabana Series III Trust, to Modify the Automatic Stay as to Debtor, pursuant to
Sections 362 of the Bankruptcy Code, 11 U.S.C. §362(d), due notice having been given, and the Court
being fully advised in the premises,

  IT IS HEREBY ORDERED:

   1. That the Motion of U.S. Bank Trust National Association as Trustee of the Cabana Series III Trust
to Modify Automatic Stay is hereby granted;

    2. The automatic stay of 11 U.S.C. Section 362 as to U.S. Bank Trust National Association as
Trustee of the Cabana Series III Trust's lien interest in 6034 S. TROY ST, CHICAGO, IL 60629 is
lifted and U.S. Bank Trust National Association as Trustee of the Cabana Series III Trust is permitted to
enforce its security interest and liquidate the property.

   3. That Bankruptcy Rule 4001(a)(3) does not apply to this Order.

                                                          Enter:


                                                                    Honorable Jacqueline Cox
Dated: June 22, 2020                                               United States Bankruptcy Judge
